Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  	
The claims use conditional langue if that imply a general if else logic structure that does not require the condition always. The Examiner suggest that if be substituted for when.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink ( US 2015/0244176)  in view of Kirby (US 2010/0225272 ) 

Regarding claim  1, Van Den Brink teaches a wireless power device (see Fig. 6 and 7), comprising: a rectifier circuit coupled to a coil (see 22, Fig. 6 and 7);
a transmit driver coupled to the rectifier circuit (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34,, Fig. 7); a controller coupled to the transmit driver and the transmit detect circuit, the controller receiving a signal from the transmit detect circuit and providing an alert of the presence of the transmitted wireless (see 39; Fig. 6 and 7). 
However Van Den Brink does not disclose a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil; providing an alert of the presence of the transmitted wireless power, the controller activating the transmit driver to transmit wireless power in absence of the signal.
Nevertheless, Kirby in the same filed teaches a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil providing an alert of the presence of the transmitted wireless power (see Fig. 6 para 0015 and 0058-0060); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Den Brink with the teachings of KIRBY by having a transmit detect circuit configured to detect receipt of transmitted wireless power at the coil providing an alert of the presence of the transmitted wireless power in order to adjust to a desired function of the device or operating modes/parameters (para 0137-0143) . 
Regarding claim 2, Van Den Brink in view of Kirby disclose further including a receive driver coupled to the rectifier circuit (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34,, Fig. 6 and 7); and a DC circuit coupled to receive and process a voltage from the rectifier circuit when the receive driver is activated by the controller (see 36, 37 and 38, Fig. 6 and 7).
Regarding claim 3, Van Den Brink in view of Kirby disclose wherein the controller executes instructions to determine an operating mode of the device; if the operating mode is a transmit mode, determine presence of a transmit power, if the transmit power is detected provide an alert and proceed to an off state, and if the transmit power is not detected, transmit wireless power; and if the operating mode is an off mode, proceeding to the off state (see Figs. 30 and 31).
Regarding claim 4, Van Den Brink in view of Kirby disclose including a receive driver coupled to the rectifier circuit (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34,, Fig. 6 and 7); and a DC circuit coupled to receive and process a voltage from the rectifier circuit when the receiver driver is activated by the controller (see 36, 37 and 38, Fig. 6 and 7), and wherein if the operating mode is a receive mode, receive wireless power by activating the receiver driver (see controller 39 may drive the gates 71-74 of just the upper or lower switches 31-34,, Fig. 6 and 7).
Regarding claim 5,  Van Den Brink in view of Kirby disclose wherein in receive mode the controller transitions to the off state when charging is finished (see Fig. 30 and 31).
Regarding claim 6, Van Den Brink in view of Kirby disclose wherein the transmit detect circuit detects receipt of transmitted wireless power by monitoring a rectified level from the rectifier and provides a digitized signal to the control circuit (see para 0015 and 0058-0060; voltage drop; Kirby).
Regarding claim 7 Van Den Brink in view of Kirby teach, wherein the transmit detect circuit detects receipt of transmitted wireless power with a frequency counter coupled to detect incoming voltage or current at the coil (see para 0015 and 0058-0060; voltage drop; Kirby).
Regarding claim 8, Van Den Brink in view of Kirby teach the transmit detect circuit detects voltage or current increases in directions indicative of receiving power (see Fig. 6 para 0015 and 0058-0060; Kirby).


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Den Brink et al (US 2015/0244176).
Regarding claim 9,  Den Brink teaches a method of operating a wireless power device, comprising: determining an operating mode of the wireless power device;
in a transmit mode (see para 0010) determining presence of a transmit power (see para 0083), if transmit power is detected, providing an alert and proceeding to an off state (see para 0011 and 0012), and if transmit power is not detected, activating a transmit driver to transmit wireless power (see para 0011 and 0012).
Regarding claim 10, Den Brink teaches in an off state, deactivating the transmit driver (see para 0011 and 0012).
Regarding claim 11, Den Brink teaches in a receive state, activating a receive driver (see para 0011 and 0012).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        11/30/21